KURT S. ODENWALD,
Presiding Judge.
I concur in result only. I agree with the majority that the facts before us may not support the termination of Mother’s parental rights at this time. I also agree that A.M.W. should remain under the jurisdiction of the juvenile court. Unfortunately, this result leaves a young child in a continued state of uncertainty as to her future. I differ from the author of the majority opinion in that I am not persuaded Mother’s failure to meet the requirements of the service plan over the past several years stems solely from her financial disadvantage or lack of education. While I sympathize with the plight of Mother becoming a parent at the age of 15, we are charged to make decisions based upon what is in the best interest of the child— not the best interest of Mother. When those interests conflict, the interest of the child prevails.
A.M.W. has been under the protective custody of the juvenile court since December, 2010. Almost four years have passed. A.M.W. is now 8 years old and has lived a considerable portion of her life in foster care. There comes a time when, in the best interest of the child, this state of uncertainty must come to an end so that the child may have the opportunity to be a part of a permanent family—either with Mother or prospective adoptive parents. Under the current situation, A.M.W. has neither. Mother has had almost four years to get her act together and demonstrate to the juvenile court that it is AM.W.’s best interest to be returned to her. As the majority opinion concludes, that she has not done. Hopefully, our reluctance to terminate Mother’s parental rights at this time will provide Mother with the encouragement to complete the requirements of the service plan in such a manner so as to convince the juvenile court to allow A.M.W. to be returned to her custody. Unfortunately, our unwillingness to terminate Mother’s parental rights at this time may impede the chance for A.M.W. to become part of an adoptive family should Mother continue on the path she has followed since A.M.W. was placed in the protective custody of the juvenile court. That would be a tragedy. Mother has a limited window of opportunity to correct this situation and act in the best interests of A.M.W.